Case 3:21-cv-00536-MMH-JRK Document 4 Filed 05/28/21 Page 1 of 2 PageID 26




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


BRIAN KIMSEY,

                  Plaintiff,

v.                                             Case No. 3:21-cv-536-MMH-JRK

CENTURION OF FLORIDA, LLC, et al.,

                 Defendants.
______________________________________

                                    ORDER

      Plaintiff initiated this action by filing a pro se Civil Rights Complaint

pursuant to 42 U.S.C. § 1983 (Doc. 1) but has not paid the filing fee or filed a

request to proceed in forma pauperis. Thus, by July 2, 2021, Plaintiff shall

complete and file an Affidavit of Indigency, and as directed on the Affidavit, he

shall include a copy of his prison account statement for the six months

preceding the filing of the Complaint. Alternatively, he may pay the $402 filing

fee. Failure to submit either a completed Affidavit of Indigency or the filing fee

may result in the dismissal of this action.
Case 3:21-cv-00536-MMH-JRK Document 4 Filed 05/28/21 Page 2 of 2 PageID 27




        The Court directs the Clerk to mail Plaintiff an Affidavit of Indigency

form.

        DONE AND ORDERED at Jacksonville, Florida, this 28th day of May,

2021.




caw 5/28
c:
Brian Kimsey, #119677




                                       2
